


EXHIBIT 10.1
 
SUPPORT CONTINUITY AGREEMENT
 
This Support Continuity Agreement (the “Agreement”) is between Alexander Adegan
(“Executive”) and U.S. Auto Parts Network, Inc., its foreign and domestic
subsidiaries (whether or not wholly-owned), parent corporations, brother-sister
corporations, benefit plans and plan administrators, affiliated entities, joint
ventures, successors and/or assigns (collectively referred to as “Company”).
 
RECITALS
 
A.  Executive has resigned as the Company’s Chief Information Officer as of
April 3, 2008, which resignation is attached hereto as Exhibit A.  Executive’s
employment with the Company shall terminate effective April 18, 2008
(“Termination Date”).  Executive and the Company (each individually, a “Party”
or collectively, the “Parties”) mutually desire to end their existing
relationship as amicably as possible and eliminate any future disputes.
 
B.  The Company has elected to offer Executive compensation and benefits to
which he may not otherwise be entitled.  The Company expressly disclaims any
wrongdoing or any liability to Executive.  This Agreement and compliance with it
shall not be construed as an admission by the Company of any liability or
violation to the rights of the Executive or any other person or as a violation
of any order, law, statute duty or contract whatsoever as to Executive or any
person.
 
C.  Executive holds the following options to purchase an aggregate of 336,000
shares of the Company’s Common Stock (collectively the “Options”):  (i) options
to purchase up to 186,000 shares granted under the Company’s 2006 Equity
Incentive Plan (the “2006 Plan”), of which 85,250 shares have vested as of the
Termination Date; and (ii) options to purchase up to 150,000 shares under the
Company’s 2007 Omnibus Incentive Plan (the “2007 Plan”), 37,500 shares of which
have vested as of the Termination Date.
 
AGREEMENTS
 
Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Executive and the Company (for its benefit and the benefit of
the other Company Parties as defined below) agree, effective upon the date of
execution by Executive, as follows:
 
1.  Acknowledgment.
 
(a)  Salary; Accrued Vacation.  On the Termination Date, the Company will
provide a payment to Executive for his salary through the Termination Date and
all accrued vacation, less all applicable state and federal withholdings and any
other lawful deductions (the “Withholdings”).  Executive is entitled to said
payments regardless of whether he signs this Agreement.
 
(b)  Other than the accrued vacation and salary set forth in Paragraph 1(a)
above, Executive acknowledges that he has been paid all regular salary, accrued
vacation, expenses, commissions, distributions, bonuses and Company benefits due
and owing as of the Termination Date, less any applicable Withholdings, and is
not owed any monies allowed, including but not limited to those amounts required
under the California Labor Code, as of the Termination Date which are not
consideration for this Agreement.  Information regarding the transfer or
distribution of Executive’s 401(k) Retirement Plan Account, while employed with
the Company, will be or has been provided to Executive under a separate cover by
the Principal Financial Group.
 
(c)  The date of cessation of Service as defined in the Options shall be the
Termination Date, and Executive agrees that no further vesting of any of the
Options will take place after the Termination Date pursuant to the terms of the
Options, the 2006 Plan, the 2007 Plan or any other agreement.  Executive
acknowledges and agrees that except as indicated above, Executive does not own
any securities of the Company or any rights to acquire any securities of the
Company.
 
2.  Consideration.  The Parties recognize that, apart from this Agreement, the
Company is not obligated to provide Executive with any of the benefits set forth
hereunder.  Provided that Executive has not revoked this Agreement by the date
when the seven (7) day revocation period described in Paragraph 6 below has
expired (“Effective Date”), the Company agrees to provide Executive the
following additional consideration on the dates specified below:
 
(a)  COBRA. Upon Executive’s timely election of COBRA continuation coverage
under the Company’s health plan and proof provided by Executive of his timely
payment of monthly COBRA premiums, the Company will reimburse Executive for the
amount of such premiums paid within five (5) business days after timely receipt
by the Company of said proof of each payment from Executive.  Such premium
reimbursements will be paid for coverage for 18 months following the Termination
Date.  Executive agrees to notify the Company immediately if he becomes eligible
for or covered by another group health plan.
 
(b)  Bonus.  The Company will pay Executive half of his target bonus for 2008,
which the Parties acknowledge he would not otherwise be entitled to as a result
of his termination of employment. Such bonus shall be based on the Company’s
percentage bonus payout and be payable at the time the Company pays its 2008
management bonuses, which shall not be later than March 15, 2009.  Such bonus
payment shall be less all applicable Withholdings.
 
(c)  Additional Payments.  Executive understands he has been paid all expenses
and has received all reimbursements owed to him and that such sum is not
consideration of this Agreement.
 
(d)  Consulting Agreement.  The Parties agree to enter into the Consulting
Agreement attached hereto as Exhibit B.
 
3.  Taxes.  Notwithstanding the tax deductions set forth in Paragraph 2 above,
Executive shall pay in full when due, and shall be solely responsible for, any
and all federal, state or local income taxes or other taxes that are or may be
assessed against him relating to the consideration provided under this
Agreement, including all amounts paid pursuant to Paragraph 2, as well as all
interest or penalties that may be owed in connection with such taxes.  Executive
is not relying on any representations or conduct of the Company with respect to
the adequacy of the Withholdings.
 
4.  Release.
 
(a)  Executive, on behalf of himself, his successors, heirs, and assigns, hereby
forever relieves, releases, and discharges the Company as well as its past,
present and future officers, directors, administrators, stockholders, employees,
agents, attorneys, insurers, divisions, successors, subsidiaries, parents,
assigns, representatives, brother/sister corporations, and all other affiliated
or related corporations, all benefit plans sponsored by the Company, and
entities, and each of their respective present and former agents, employees,
representatives, insurers, partners, attorneys, associates, successors, and
assigns, and any entity owned by or affiliated with any of the above (all of the
foregoing are collectively referred to as the “Company Parties”), from any and
all claims, debts, liabilities, demands, obligations, liens, promises, acts,
agreements, costs and expenses  (including but not limited to attorneys’ fees),
damages, actions, and causes of action, of whatever kind or nature, including
but not limited to any statutory, civil, administrative, or common law claims,
whether known or unknown, suspected or unsuspected, fixed or contingent,
apparent or concealed, arising out of any act or omission occurring before
Executive’s execution of this Agreement, including but not limited to any claims
based on, arising out of, or related to Executive’s employment with, or the
ending of Executive’s employment with the Company, any claims arising from
rights under federal, state, and local laws relating to the regulation of
federal or state tax payments or accounting; federal, state or local laws that
prohibit harassment or discrimination on the basis of race, national origin,
religion, sex, gender, age, marital status, bankruptcy status, disability,
perceived disability, ancestry, sexual orientation, family and medical leave, or
any other form of harassment or discrimination or related cause of action
(including but not limited to failure to maintain an environment free from
harassment and retaliation, inappropriate comments or touching and/or “off-duty”
conduct of other Company employees); statutory or common law claims of any kind,
including but not limited to, any alleged violation of Title VII of the Civil
Rights Act of 1964, The Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; The Employee Retirement Income
Security Act of 1971, as amended, The Americans with Disability Act of 1990, as
amended, the Workers Adjustment and Retraining Notification Act, as amended; the
Occupational Safety and Health Act, as amended, the Age Discrimination in
Employment Act (the “ADEA”), the Sarbanes-Oxley Act of 2002, the California
Family Rights Act (Cal. Govt. Code § 12945.2 et seq.), the California Fair
Employment and Housing Act (Cal. Govt. Code § 12900 et. seq.), statutory
provision regarding retaliation/discrimination for filing a workers’
compensation claim under Cal. Labor Code § 132a, California Unruh Civil Rights
Act, California Sexual Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.),
California AIDS Testing and Confidentiality Law, California Confidentiality of
Medical Information (Cal. Civ. Code § 56 et. seq.), contract, tort, and property
rights, breach of contract, breach of implied-in-fact contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit, invasion
of privacy, unfair competition, misrepresentation, defamation, wrongful
termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy, or any other
common law claim of any kind whatsoever; any claims for severance pay, sick
leave, family leave, liability pay, overtime pay, vacation, life insurance,
health insurance, continuation of health benefits, disability or medical
insurance, or Executive’s 401(k) rights or any other fringe benefit or
compensation, including but not limited to stock options; any claim for damages
or declaratory or injunctive relief of any kind.  The Parties agree and
acknowledge that the release contained in this Paragraph 4 does not apply to any
vested rights Executive may have under any 401(k) Savings Plan with the
Company.  Executive represents that at the time of the execution of this
Agreement, he suffers from no work-related injuries and has no disability or
medical condition as defined by the Family Medical Leave Act.  Executive
represents that he has no workers’ compensation claims that he intends to bring
against the Company.  Executive understands that nothing contained in this
Agreement, including, but not limited to, this Paragraph 4, will be interpreted
to prevent him from filing a charge with a governmental agency or participating
in or cooperating with an investigation conducted by a governmental
agency.  However, Executive agrees that he is waiving the right to monetary
damages or other individual legal or equitable relief awarded as a result of any
such proceeding.  Executive further acknowledges that he has been paid all
wages, vacation, bonuses or other income owed to his and thus this release also
releases the Company for all claims of unpaid wages, including unpaid overtime
wages, related to his employment with the Company and subject to the terms
specified in Paragraph 2 of this Agreement.
 
(b)  Mistakes in Fact; Voluntary Consent.  Executive expressly and knowingly
acknowledges that, after the execution of this Agreement, Executive may discover
facts different from or in addition to those that he now knows or believes to be
true with respect to the claims released in this Agreement.  Nonetheless, this
Agreement shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts and Executive intends to
fully, finally, and forever settle and release those claims released in this
Agreement.  In furtherance of such intention, the release given in this
Agreement shall be and remain in effect as a full and complete release of such
claims, notwithstanding the discovery and existence of any additional or
different claims and Executive assumes the risk of misrepresentations,
concealments, or mistakes, and if Executive should subsequently discover that
any fact relied upon in entering into this Agreement was untrue, that any fact
was concealed, or that his understanding of the facts or law was incorrect,
Executive shall not be entitled to set aside this Agreement or the settlement
reflected in this Agreement or be entitled to recover any damages on that
account.
 
(c)  Section 1542 of the California Civil Code.  Executive expressly waive any
and all rights and benefits conferred upon Executive by Section 1542 of the
California Civil Code, which states as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
(d)  No Lawsuits.  Executive represents that he has not filed any claims,
charges, complaints or actions against the Company or any Company Parties, or
assigned to anyone any charges, complaints, claims or actions against the
Company or any Company Parties.  Executive agrees to take any and all steps
reasonably necessary to insure that no lawsuit arising out of any claim released
herein shall ever be prosecuted by Executive or on his behalf in any forum, and
hereby warrants and covenants that no such action has been filed or shall ever
be filed or prosecuted.  Executive also agrees that if any claim released
hereunder is prosecuted in his name before any court or administrative agency
that he waives and agrees not to take any award or other damages from such suit
to the extent permissible under applicable law.  Executive further agrees to
cooperate fully with the Company in the event of a lawsuit or threat of lawsuit
arising out of acts and events occurred during Executive’s employment with the
Company, and the Company’s duty to indemnify Executive shall continue in
accordance with the Indemnification Agreement previously executed by Company and
Executive.
 
5.  Proprietary Information and Return of Company Property.  During the term of
the Consulting Agreement, Executive agrees to continue to abide by the terms and
provisions of the U.S. Auto Parts Network, Inc.’s Confidentiality Information
and Invention Assignment Agreement, which he executed on May 22, 2006 and is
attached hereto and incorporated by reference as Exhibit C to this
Agreement.  Executive further agrees to immediately return all Company property
in his possession, including but not limited to all materials, documents,
photographs, handbooks, manuals, electronic records, files, laptop computer,
blackberry, cellular telephones, keys and access cards, no later than two
business days after his execution of this Agreement.
 
6.  Revocation Period.  Executive may revoke his release of claims, but only
insofar as it extends to potential claims under the ADEA (the “ADEA claims”), by
informing the Company of his intent to revoke this release within seven (7)
calendar days following his execution of this Agreement.  Executive understands
that any such revocation must be in writing and delivered by hand or by
certified mail - return receipt requested - within the applicable period to
Michael McClane, Chief Financial Officer, U.S. Auto Parts Network, Inc., at
17150 South Margay Avenue, Carson, California 90746.  Executive understands that
if Executive exercises his right to revoke his ADEA claims, as specified in this
Paragraph 6, then the Company will have no obligations under this Agreement to
Executive or to others whose rights derive from the Executive, and the Company
can seek enforcement of the remaining provisions of this Agreement.  Executive
acknowledges and agrees he was initially provided with a copy of the Agreement
on April 4, 2008.  Executive further acknowledges that the Agreement has been
open for acceptance by the Executive and that he shall have twenty-one (21)
calendar days to carefully review, understand, consider and evaluate the
Agreement.  The Agreement shall not become effective or enforceable as against
the Company until the seven (7) day revocation period identified above has
expired.  Executive acknowledges that he has had the opportunity to consult with
legal counsel of his choice regarding the releases contained herein and to
consider whether to accept the Company’s offer and sign the Agreement.
 
7.  Remedies.  Executive understands and agrees that in the event he violates
any provision of this Agreement, including the provisions set forth in
Paragraphs 4 or 5, then:  (a) the Company shall have the right to apply for and
receive an injunction to restrain any violation of this Agreement; (b) the
Company shall have the right to immediately discontinue any enhanced benefits or
Consideration provided to his under this Agreement; (c) Executive will be
obligated to reimburse the Company its cost and expenses incurred in defending
his lawsuit and enforcing this Agreement, including the Company’s court costs
and reasonable attorneys fees; and (d) as an alternative to (c), at the
Company’s option, Executive shall be obligated upon written demand by the
Company, to repay the Company the cost of all but $500 of the enhanced benefits
paid under this Agreement, including the Consideration.  Executive acknowledges
and agrees that the covenants contained in this Paragraph 7 shall not affect the
validity of this Agreement and shall not be deemed to be a penalty or
forfeiture.  The remedies available to the Company pursuant to this Paragraph 7
are in addition to, and not in lieu of, any remedies which may be available
under statutory and/or common law relating to trade secrets and the protection
of the Company’s business interest generally
 
8.  Nonassignment.  Executive represents and warrants that he has not assigned
or transferred any portion of any claim or rights he has or may have to any
other person, firm, corporation or any other entity, and that no other person,
firm, corporation, or other entity has any lien or interest in any such claim.
 
9.  Miscellaneous Provisions
 
(a)  Integration.  This Agreement constitutes a single, integrated written
contract expressing the entire Agreement of the parties concerning the subject
matter referred to in this Agreement.  No covenants, agreements,
representations, or warranties of any kind whatsoever, whether express or
implied in law or fact, have been made by any party to this Agreement, except as
specifically set forth in this Agreement.  All prior and contemporaneous
discussions, negotiations, and agreements have been and are merged and
integrated into, and are superseded by, this Agreement.
 
(b)  Modifications.  No modification, amendment, or waiver of any of the
provisions contained in this Agreement shall be binding upon the Parties to this
Agreement unless made in writing and signed by both Parties.
 
(c)  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the other provisions of this Agreement will not be affected or impaired
thereby.
 
(d)  Non-Reliance on Other Parties.  Except for statements expressly set forth
in this Agreement, neither of the Parties has made any statement or
representation to any other Party regarding a fact relied on by the other Party
in entering into this Agreement, and no Party has relied on any statement,
representation, or promise of any other party, or of any representative or
attorney for any other Party, in executing this Agreement or in making the
settlement provided for in this Agreement.
 
(e)  Negotiated Agreement.  The terms of this Agreement are contractual, not a
mere recital, and are the result of negotiations between the
Parties.  Accordingly, neither of the Parties shall be deemed to be the drafter
of this Agreement.
 
(f)  Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon the heirs, successors, and assigns of the Parties hereto
and each of them.  In the case of the Company, this Agreement is intended to
release and inure to the benefit of the Company and the Company Parties.
 
(g)  Applicable Law.  This Agreement shall be construed in accordance with, and
governed by, the laws of the State of California without taking into account
conflict of law principles.
 
(h)  Counterparts.  This Agreement may be executed via facsimile and in one or
more counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument, binding on the parties.
 
[SIGNATURES ON NEXT PAGE]
 

                                                                                                                                                                                      /s/
AA                    
                                    Initial Here            

 

                

--------------------------------------------------------------------------------



EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EXECUTIVE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE, AND THAT EXECUTIVE SIGNS THIS
AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND THE COMPANY PARTIES FROM
ANY AND ALL CLAIMS.
 


 
 
ACCEPTED AND AGREED TO:

 
April 28, 2008
April 28, 2008
   
U.S. AUTO PARTS NETWORK, INC.
EXECUTIVE
       
By:              /s/ MICHAEL McCLANE
By:              /s/ ALEXANDER ADEGAN
Name:        Michael McClane
Name:        Alexander Adegan
Its:             Chief Financial Officer
Address:   **************
       



 

      
                                                                                                                                                                                                          /s/
AA                    
                        Initial Here            


--------------------------------------------------------------------------------



EXHIBIT A
 
Resignation
 
The undersigned, Alexander Adegan, hereby resigns from his position as the Chief
Information Officer at U.S. Auto Parts Network, Inc. effective as of April 3,
2008.
 


 
/s/ ALEXANDER ADEGAN
 
Alexander Adegan
 


 

      
                                                                                                                                                                                                       /s/
AA              
                          Initial Here            

 

    


--------------------------------------------------------------------------------



EXHIBIT B
 


 


 

 

